Citation Nr: 0104433	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  89-26 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to VA compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for low back disability.

2.  Entitlement to VA compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for right leg disability.

3.  Entitlement to VA compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for foot disability.

4.  Entitlement to VA compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for left upper leg disability.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
April 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1989 rating decision of the VA Regional 
Office (RO) in Detroit, Michigan.  A hearing was held before 
a hearing officer at the RO in June 1989, and the hearing 
officer's decision was entered the same month.  

An initial decision entered by the Board in June 1990, which 
denied each issue presently listed on the title page, was 
thereafter appealed to the United States Court of Appeals for 
Veterans Claims (Court).  Incident to the Court's remand of 
the appeal, the Board, in June 1995, remanded the appeal to 
the RO for further development.  Thereafter, the RO continued 
to deny the appeal, in its entirety, in a rating decision 
entered in November 1995.  The appeal was then returned to 
the Board.

In May 1996, the Board denied each issue listed on the title 
page.  In conjunction with the veteran's subsequent appeal, 
the Court, in October 1997, vacated the May 1996 Board 
decision and remanded the appeal for further development.  
Incident to the same, the Board, in July 1998, remanded the 
appeal to the RO for additional development.  Following 
completion of the requested development, the RO, in a 
Supplemental Statement of the Case mailed to the veteran in 
March 2000, continued to deny each issue listed on the title 
page.  Thereafter, the appeal was returned to the Board.

More recently, a Video Conference hearing was conducted by 
the undersigned Member of the Board.

The Board observes that, in submissions dated in July 1995 
and August 1998 (the latter being VA Form 21-8940), the 
veteran has asserted claims for, respectively, entitlement to 
VA disability compensation pursuant to 38 U.S.C.A. § 1151 for 
hypertension and entitlement to a total rating based on 
unemployability due to service-connected disablement (TDIU).  
These matters are referred to the RO for action deemed 
appropriate.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is, in addition to the reasons set forth below, required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, as well as those 
detailed below, a remand is required.  

The claim from which the present appeal ensues was received 
at the RO prior to October 1, 1997.  While the provisions of 
38 U.S.C.A. § 1151 were thereafter substantially revised, 
effective October 1, 1997, the revised provisions are 
applicable only to claims received on or after October 1, 
1997.  See 63 Fed. Reg. 45,004-007 (August 24, 1998).  
Because the veteran's claim was received prior to October 1, 
1997, the provisions of 38 U.S.C.A. § 1151, as in effect 
prior to October 1, 1997, are applicable to such claim.  In 
accordance with the then applicable legislation, in general 
(though subject to other aspects of the applicable 
legislation), where it is ascertained "that there is 
additional disability resulting from VA treatment", 
compensation will be payable for such additional disability.  
38 U.S.C.A. § 1151.  In addition, to whatever extent an 
allegation of negligence or fault on the part of VA may 
inhere in a claimant's contentions, the Board would point out 
that the provisions of 38 U.S.C.A. § 1151, as in effect prior 
to October 1, 1997, have been interpreted as containing no 
negligence or fault requirement.  See generally Brown v. 
Gardner, 513 U.S. 115; 115 S. Ct. 552 (1994).

The veteran contends that each disability, as set forth on 
the title page, for which VA compensation pursuant to 
38 U.S.C.A. § 1151 is claimed, is, in each instance, related 
to treatment rendered him by VA.  Specifically, the veteran 
avers that each claimed disability is traceable to difficulty 
encountered by a VA surgeon, and the attendant trauma thereby 
occasioned the veteran, when the surgeon attempted to pass a 
"guidewire" up the ascending aorta of his right femoral 
artery incident to performing a cardiac catheterization at a 
VA facility in July 1987.  

Notwithstanding that the four certified issues on appeal 
pertain (at least ostensibly) to four distinct disabilities, 
the Board observes that multiple statements submitted by the 
veteran, as well as essentially all of his testimony at the 
recent above-cited Video Conference hearing, relate solely to 
his claim for VA disability compensation pursuant to 
38 U.S.C.A. § 1151 for low back disability.  The Board is, 
therefore, of the opinion that it may be helpful to obtain 
clarification from the veteran as to whether he is yet 
appealing each issue as a separate disability, as opposed to 
foot, right leg and left upper leg symptomatology as 
manifestations of a low back disorder.  Further development 
in this regard is specified below.

The Board's perusal of the record further discloses that, in 
response to a July 1998 item of correspondence mailed the 
veteran from the RO, he indicated, in a submission dated in 
August 1998, that he had received treatment into 1998 at VA 
Medical Centers located in Saginaw and Ann Arbor, Michigan, 
as well as that located in Fort Meade, South Dakota (the 
treatment rendered at the latter facility was from late 1995 
through April 1998).  Except for reports pertaining to VA 
examinations, it appears that no records pertaining to VA 
outpatient treatment rendered the veteran (at any VA 
facility) since 1994 have yet been procured by the RO.  The 
Board is, accordingly, of the opinion that copies of clinical 
reports pertaining to treatment rendered the veteran since 
1994 at the foregoing three VA Medical Centers must be 
procured before further appellate action might ensue.  
Further development responsive to the foregoing is, 
therefore, specified below.

Accordingly, this case is REMANDED for the following:

1.  The RO should appropriately contact 
the veteran relative to the following:

(a.)  To query him as to whether he is 
only asserting entitlement to VA 
disability compensation pursuant to 
38 U.S.C.A. § 1151 for low back 
disability or whether he is yet appealing 
each issue listed on the title page. 

(b.)  To query him as to whether he has 
received treatment at any time relative 
to any disability claimed in his appeal 
from any non-VA health care provider for 
which the related clinical reports have 
not yet been submitted and, if so, he 
should be further requested to specify 
the name(es), address(es) and approximate 
date(es) of treatment relative to each 
such health care provider.

(c.)  To query him as to whether he has 
received VA inpatient or outpatient 
treatment since 1994 from any VA medical 
facility other than the VA Medical 
Centers located in Saginaw and Ann Arbor, 
Michigan, as well as that located in Fort 
Meade, South Dakota.  The RO should then 
take appropriate action to procure copies 
of all clinical records reflecting 
treatment rendered the veteran since 1994 
at the latter three VA Medical Centers as 
well as any other VA facility(ies) at 
which the veteran may indicate having 
received treatment from such date. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
(consistent with the clarification, if 
any, received from the veteran pursuant to 
the pertinent inquiry contained in the 
first enumerated directive above) 
readjudicate each issue on appeal.

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is complete.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




 

